supplemental petition without an evidentiary hearing, see Nika v. State,
                124 Nev. 1272, 1300-01, 198 P.3d 839, 858 (2008) (explaining that a
                petitioner's habeas claims must consist of more than bare allegations, and
                he is only entitled to an evidentiary hearing if he has asserted specific
                factual allegations that are not belied or repelled by the record and that, if
                true, would entitle him to relief). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                             /                        ,J.
                                         Hardesty




                cc: Hon. Connie J. Steinheimer, District Judge
                     The Digesti Law Firm, Ltd.
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A